Citation Nr: 1329306	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  03-36 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for recurrent dislocation of the right shoulder, 
status postoperative reconstruction/Bankart repair with 
degenerative joint disease and scar, prior to October 11, 
2011.

2.  Entitlement to an initial evaluation in excess of 20 
percent for recurrent dislocation of the right shoulder, 
status postoperative reconstruction/Bankart repair with 
degenerative joint disease and scar, from October 11, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to May 
2002.

These matters come before the Board of Veterans' Appeals 
("Board") on appeal from a February 2003 rating decision 
issued by the Department of Veterans Affairs ("VA") Regional 
Office ("RO") in Chicago, Illinois, which granted service 
connection for the Veteran's right shoulder disorder with an 
initial noncompensable disability evaluation.  A February 
2009 rating decision granted a 10 percent disability 
evaluation, effective June 18, 2003.  In a November 2012 
decision, the Board granted an evaluation of 20 percent for 
the period beginning October 11, 2011, but denied an 
evaluation in excess of 10 percent for the period prior to 
October 11, 2011.  Despite the assignment of an increased 
disability evaluation for this disorder, the issues remain 
in appellate status because the Veteran has continued to 
express disagreement with the assigned ratings.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) (a rating decision issued 
after a notice of disagreement which grants less than the 
maximum rating available does not "abrogate the pending 
appeal"). 

In April 2005, the Veteran testified during a video 
conference hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing has been associated with 
the Veteran's claims folder. 

The Board has previously considered this claim.  As noted 
above, in a November 2012 decision, the Board granted the 
assignment of a 20 percent disability evaluation for the 
period beginning October 11, 2011.  However, it denied a 
disability evaluation in excess of 10 percent for the period 
prior to October 11, 2011.  The appellant subsequently 
appealed the decision to the United States Court of Appeals 
for Veterans Claims ("Court").  Thereafter, while the case 
was pending before the Court, the VA Office of General 
Counsel and the appellant's attorney (hereinafter known as 
"the parties") filed a Joint Motion for Remand ("Joint 
Motion"), requesting that the Court vacate that portion of 
the decision that denied an increased evaluation for the 
period prior to October 11, 2011, and an evaluation in 
excess of 20 percent from October 11, 2011.  By an Order 
dated May 2013, the Court granted the parties' Joint Motion, 
vacated that portion of the decision that denied an 
increased rating for the period prior to October 11, 2011, 
and a rating in excess of 20 percent for the period from 
October 11, 2011, and remanded the claim to the Board for 
compliance with the directives specified by the Court.  

The Board notes that a portion of the Veteran's records are 
contained in the Virtual VA system.  Instead of paper, a 
highly-secured electronic repository is used to store and 
review every document involved in the claims process.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC") in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Veteran contends that his right shoulder disability is 
of greater severity than the current disability ratings 
contemplate.  Specifically, he has stated that he has a 
disorder which results in hypermobility - greater mobility 
than normal - which he says results in substantial pain and 
repeated dislocation of the joint.  See Letter, March 2011.

In their Joint Motion, the parties asserted that the Board 
erred by finding the January 2010 and October 2011 VA 
examinations to be adequate for rating purposes, and by not 
addressing whether the Veteran's right shoulder disability 
may be more severe than it appears because he has a 
condition resulting in hypermobility of the joints.  

Review of the Veteran's treatment reports of record shows 
that during a January 2010 assessment at the Columbia, 
Missouri, VA Medical Center ("VAMC") physical rehabilitation 
clinic, he was diagnosed with hypermobility, a history of 
recurrent shoulder dislocation, and questionable Ehlers-
Danlos syndrome (a disorder characterized hyper-flexible, 
unstable joints).  The clinician noted that she wanted him 
to see a geneticist to determine whether he had Ehlers-
Danlos syndrome or another genetic disorder.  During a March 
2010 VAMC pain management clinic assessment, the Veteran was 
found to have ligament laxity and was diagnosed with 
thoracic outlet syndrome.  Thereafter, during a September 
2009 assessment by a private physician, L.Z., the Veteran 
was diagnosed with "probable Ehlers-Danlos," manifested by 
increased flexibility, joint laxity associated with 
polyarthralgias, and a propensity to dislocate, 
predominately in the right shoulder, requiring surgical 
correction.  See letter, University of Missouri Health Care, 
September 2010.  In a subsequent letter, dated February 
2011, the Veteran's pain management physician made the same 
diagnosis.

With regard to the VA examinations, the parties found the 
reports to be inadequate for rating purposes, as they did 
not address where pain on motion of the affected joint began 
and at what point in his range of motion that the Veteran's 
functional loss began due to pain.

If a VA compensation and pension examination report does not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.  38 C.F.R. § 4.2, 19.9(a) (2012); Bierman v. 
Brown, 6 Vet. App. 125, 129 (1994).  The Court has held that 
once VA provides an examination, it must be adequate or VA 
must notify the claimant why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); 
see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) 
(holding that an examination is considered adequate when it 
is based on consideration of the appellant's prior medical 
history and examinations and also describes the disability 
in sufficient detail so that the Board's evaluation of the 
disability will be a fully informed one).  Without a medical 
opinion that clearly addresses the relevant facts and 
medical science, the Board is left to rely on its own lay 
opinion, which it is forbidden to do.  Id. at 124 (citing 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).  

Accordingly, although the Board regrets the necessity of a 
remand, it nonetheless finds that such action is necessary 
in order to afford the Veteran a new examination to allow 
the examiner to address his claims of hypermobility of the 
right shoulder and determine its effect on his functioning, 
as well as to determine the point at which his functional 
loss begins during range of motion movement of the right 
shoulder.  Remand is also necessary in order to permit the 
RO the opportunity to address whether the schedular ratings 
in this matter are appropriate in light of the Veteran's 
hypermobility/Ehlers-Danlos syndrome and as directed in the 
Joint Motion.  See, e.g., 38 C.F.R. § 3.321(b)(1) (2012).  

Additionally, where VA has constructive and actual knowledge 
of the availability of pertinent reports in the possession 
of the VA, an attempt to obtain those reports must be made.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators 
but had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the 
Secretary and the Board and should be included in the 
record").  In this case, as the most recent VA treatment 
reports of record pertaining to treatment for the Veteran's 
right shoulder appear to be dated in February 2011, the 
RO/AMC should ensure that any treatment reports since that 
date are obtained and associated with the claims folder.  In 
addition, the Veteran should be afforded an opportunity to 
provide any updated private treatment reports for his right 
shoulder disorder.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he provide copies of any private treatment 
reports since September 2010 for treatment 
of his right shoulder disability, 
especially those of Dr. L.Z.  
Alternatively, send the Veteran a release 
form to allow VA to obtain any such 
reports that he identifies.  Any negative 
reply should be noted.

2.  Obtain all available treatment records 
pertaining to the Veteran's service-
connected right shoulder disability since 
February 2011 from the Columbia, Missouri,  
VAMC (and any other identified VA 
facilities) and associate those reports 
with the claims folder or with the 
electronic record via Virtual VA.  Any 
negative reply should be noted.

3.  Thereafter, schedule the Veteran for 
an appropriate VA examination to determine 
the current severity of his service-
connected right shoulder disability.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination and the examiner must note 
that the folder has been reviewed.  Any 
and all tests and evaluations deemed 
necessary should be performed (including 
range of motion testing that includes a 
finding of where the Veteran's pain on 
motion begins and where his functional 
loss begins, both before and after 
repetitive testing), and the clinical 
findings must be reported in detail.  The 
examiner should elicit a complete history 
of the Veteran's right shoulder 
symptomatology and problems and note that, 
in addition to the examination findings, 
the Veteran's self-reported history has 
been taken into consideration in the 
examination report.

(a)  The clinician should review the 
complete claims folder, and pay particular 
attention to the treatment reports showing 
the Veteran to have a diagnosis of Ehlers-
Danlos syndrome.  The clinician is asked 
to discuss this in his/her examination 
report and specifically identify  any 
resulting functional impairment from such 
condition.

(b)  The examiner should specifically 
describe the degree of disability present 
in the Veteran's right shoulder, including 
the current ranges of motion, along with 
any objective evidence of pain.  If motion 
is specifically limited by pain due to the 
service-connected disorder, the examiner 
must specify at what degree such pain is 
noted to begin for all ranges of motion 
tested, where functional loss begins for 
all ranges of motion tested, and where 
functional loss begins following 
repetitive (DeLuca) testing.  The extent 
of any incoordination, weakened movement 
and excess fatigability on use must be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees of 
limitation of motion.  The examiner should 
also specify if ankylosis is present.  Any 
and all opinions must be accompanied by a 
complete rationale.

The examiner should specifically describe 
the effects of the Veteran's right 
shoulder disability on his occupational 
functioning and daily activities of life.  
A complete rationale for all opinions 
expressed must be included in the 
examination report.  
 
4.  After completing any further 
development deemed necessary, the RO/AMC 
should readjudicate the appeal to include 
consideration of the provisions of 
38 C.F.R. § 3.321(b)(1) (address whether 
the schedular ratings are appropriate in 
light of the diagnosis of 
hypermobility/Ehlers-Danlos syndrome).  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if in order, for 
further appellate process. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


